Citation Nr: 0639495	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a widow of the veteran who served on active 
duty from May 1966 to June 1974.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On her May 2004 Form 9, 
the appellant indicated that she desired a Board hearing.  In 
a September 2006 statement, the appellant withdrew her 
hearing request.  


FINDINGS OF FACT

1.  The veteran died in June 2002 at the age of 55; ruptured 
intracranial "berry" aneurysm is certified as the cause of 
his death, and hypertensive cardiovascular disease and 
chronic cocaine abuse are listed as contributing causes.  

2.  An intracranial aneurysm or hypertension was not 
manifested in service and was not manifested within one year 
after discharge; the listed death-causing conditions are not 
shown to have been related to service.

3.  During his lifetime, the veteran had not established 
service connection for any disability, and a service-
connected disability did not contribute to cause his death

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2006).

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.22 (2006).

3.  The criteria for establishing entitlement to DEA benefits 
under Chapter 35 are not met. 38 U.S.C.A. §§ 3500, 3501 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The appellant has been advised of VA's duties to notify and 
assist in the development of her claims.  The appellant was 
provided a copy of the February 2003 decision that denied her 
claim on the merits.  By correspondence in September 2002 
(prior to the February 2003 rating decision), the RO 
explained what the evidence needed to show to substantiate 
the claims.  It also explained that VA would make reasonable 
efforts to help her obtain evidence necessary to support her 
claim, including medical records, employment records or 
records from other federal agencies but that it was 
ultimately her responsibility to ensure that records were 
received by VA.  While the September 2002 letter did not 
advise the appellant verbatim to submit everything she had 
pertinent to her claim, it explained the type of evidence 
necessary to substantiate her claim and asked her to submit 
any such evidence.  This was equivalent to advising her to 
submit everything in her possession pertinent to the claim.  
The September 2002 letter, the February 2003 rating decision, 
a March 2004 statement of the case (SOC), and the September 
2004 supplemental SOC's provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  On her May 2004 Form 9, the 
appellant indicated that that all evidence had not been 
obtained or reviewed by VA.  In June 2004 correspondence, VA 
sought clarification and asked the appellant to indicate 
which evidence was not reviewed and then listed the evidence 
considered when her case was decided.  In a July 2004 
statement, the appellant indicated that she had no tangible 
proof to support her claim and did not indicate that the 
veteran sought treatment for any of his death causing 
conditions.  The claims were subsequently readjudicated in a 
September 2004 supplemental SOC.  She is represented and has 
had ample opportunity to respond.  And while the appellant 
was not notified of the effective date of an award (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), she is 
not prejudiced by lack of such notice, as these matters 
become significant only upon a grant of service connection, 
and here the claims for service connection for the veteran's 
cause of death and DIC and DEA benefits are being denied.  
She is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding the duty to assist, the record includes service 
medical records (SMR's) and no relevant private medical 
records have been identified.  The duty to assist 
requirements appear to be substantially met.  The appellant 
is not prejudiced by the Board's proceeding with review of 
the matter on the merits at this point.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate 
revealed that he died in June 2002 at the age of 55, 
ruptured intracranial "berry" aneurysm is certified as the 
cause of his death, and hypertensive cardiovascular disease 
and chronic cocaine abuse are listed as contributing 
causes.  

The appellant appears to be contenting that her husband was 
deeply adversely affected by his military experiences, which 
led to his destructive behavior and his death.  (See January 
2004 notice of disagreement and July 2004 statement in 
support of claim).  She indicated that her husband did not 
seek help and tried to conceal his problem from family, 
friends, and society.  She also indicated that she had no 
tangible proof to support her contentions.  

SMR's were negative for any complaints, treatment, or 
findings for any conditions that caused or contributed to the 
veteran's death.  

There are no postservice medical records that show any 
complaints, treatment or findings for any conditions that 
caused or contributed to the veteran's death.  Nor has it 
been alleged that such records exist.   

III.  Criteria and Analysis

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 C.F.R. § 3.312(a) (2006).  
In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a) (2006).  The Court has held that the legislative 
history is quite clear that Congress intended to only 
preclude recovery for a primary alcohol or drug abuse 
disability or the secondary effects of a primary alcohol or 
drug abuse disability and did not bar compensation for 
veterans suffering from alcohol or drug abuse resulting 
secondarily from a service- connected disorder.  Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2006).

In this case, the veteran died while a patient in the 
emergency room/outpatient treatment at Baylor University 
Medical Center. The death certificate listed the cause of his 
as death ruptured intracranial "berry" aneurysm, and 
hypertensive cardiovascular disease and chronic cocaine abuse 
are listed as contributing causes.  The appellant contends 
service connection is warranted for the cause of the 
veteran's death because his service experiences caused him to 
engage in destructive behavior (cocaine abuse) that led to 
his death, however, no competent evidence was provided in 
support of this theory.  Nor has it been alleged that such 
evidence exists.  Also, as mentioned above, with respect to 
the chronic cocaine abuse, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that under 
38 U.S.C.A. §§ 105(a) and 1110, compensation may not be 
awarded for a primary drug abuse disability incurred during 
service or for any secondary disability (such as hypertension 
or ruptured intracranial "berry" aneurysm) resulting from 
primary drug abuse during service.  However, service 
connection is not precluded where an alcohol or drug abuse 
disability arises secondarily from the increased severity of 
a non-willful misconduct service-connected disorder. See 
Allen, supra.  As the veteran did not have any service-
connected disabilities, service connection for drug abuse on 
a secondary basis is not for consideration, and direct 
service connection is barred as a matter of law.  

Overall, the medical evidence is completely devoid of any 
complaints, treatment, or diagnoses for any conditions that 
caused or contributed to the veteran's death.  There is no 
competent evidence that any form of cardiovascular disease or 
brain aneurysm was manifested in service, so as to establish 
direct service connection for the death-causing illness, 
i.e., on the basis that cardiovascular disease or brain 
aneurysm became manifested in service and persisted.  No 
doctor has opined that the veteran's death-causing brain 
aneurysm and/or hypertension were related to his service.  
Although it appears to be the appellant's contentions that 
the veteran's death causing illnesses were related to 
service, as a layperson, she has no specialized medical 
knowledge making her competent to offer a medical opinion as 
to the etiology of the veteran's death-causing diseases.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served continuously 90 days or more, and 
cardiovascular disease or brain hemorrhage, becomes manifest 
to a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, 
there is no medical evidence to suggest that hypertension 
and/or an intracranial aneurysm occurred within one year of 
service, nor has it been alleged.  Therefore, the appellant 
is not entitled to the presumptive provisions.    

No competent medical evidence has been presented to indicate 
that any cause or condition of death set forth in the 
certificate of death is directly or proximately related to 
service.  Accordingly, the Board finds that the veteran's 
causes and conditions of death, as set forth in the 
certificate of death, may not be considered service connected 
on a direct, presumptive, or secondary basis.

38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service 
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death. 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling.  Here, 
the veteran did not have any service connected disabilities, 
and was not receiving (or entitled to receive) any 
compensation (much less at a total rating level) when he 
died.  The threshold legal criterion for benefits under 38 
U.S.C.A. § 1318 is not met, and the claim must be denied. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Dependents' Educational Assistance under Chapter 35

Basic eligibility for dependents' educational assistance 
benefits is premised on a finding that the veteran either 
died due to service connected disability, or had permanent 
service connected disability rated totally disabling at the 
time of death. Here, the veteran had not established service 
connection for any disability, and the Board has determined 
that the cause of his death is not service connected.  The 
threshold legal criteria for this benefit are not met. 38 
U.S.C.A. § 3501.  Hence, the claim must be denied.











ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to DEA benefits under Chapter 35 is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


